Case 1:19-cv-00768-BMC Document 28-11 Filed 12/23/19 Page 1 of 4 PageID #: 135




                  EXHIBIT C
Case 1:19-cv-00768-BMC Document 28-11 Filed 12/23/19 Page 2 of 4 PageID #: 136
                                                                                 www.alliancetechgroup.com
                                                                                    9 Deer Park Drive ~ Suite B
                                                                                     Monmouth Jct., NJ 08852
                                                                                 info@alliancetechgroup.com


         Figure 1: Chromatogram and Peak Table for Sample 20190173-01 (A&W Root Beer 7.5 FL OZ Can)




   CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
   THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
   FOR PRODUCT RELEASE

                                                                                                           PG 4
Case 1:19-cv-00768-BMC Document 28-11 Filed 12/23/19 Page 3 of 4 PageID #: 137
                                                                                  www.alliancetechgroup.com
                                                                                     9 Deer Park Drive ~ Suite B
                                                                                      Monmouth Jct., NJ 08852
                                                                                  info@alliancetechgroup.com


      Figure 1, Cont’d: Chromatogram and Peak Table for Sample 20190173-01 (A&W Root Beer 7.5 FL OZ Can)




   CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
   THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
   FOR PRODUCT RELEASE

                                                                                                            PG 5
Case 1:19-cv-00768-BMC Document 28-11 Filed 12/23/19 Page 4 of 4 PageID #: 138
                                                                                                             www.alliancetechgroup.com
                                                                                                                9 Deer Park Drive ~ Suite B
                                                                                                                 Monmouth Jct., NJ 08852
                                                                                                             info@alliancetechgroup.com


           Figure 2: Chromatogram and Peak Table for Sample 20190173-02 (A&W Cream Soda 2 Liter Bottle )




   © Alliance Technologies, LLC – 2019 Reproduction of this report in its entirety is permitted. No portions of this report may be reproduced,
   transmitted or removed without the written permission of Alliance Technologies. All Rights Reserved.
   CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
   THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
   FOR PRODUCT RELEASE

                                                                                                                                        PG 6
